Title: General Orders, 30 October 1777
From: Washington, George
To: 



Head-Quarters, Whitpain Township [Pa.] Octr 30th 1777.
Parole Newbern.C. Signs Williamsburg. Annapolis.


The Brigadiers, and Officers commanding brigades, are without loss of time, to cause the Arms, and Ammunition of their men to be put in the best order—If due care be taken, cartridges somewhat damp may be dried and fitted for use.
The seamen in the six brigades, named in yesterday’s orders, are to parade this forenoon, at ten o’clock, in front of Genl Varnum’s brigade, with every thing belonging to them, and provisions ready to march.
The execution of Thomas Roach is respited ’till to morrow.
Such arms as are loaded, and cannot be drawn, are to be discharged, under direction of the officers, this afternoon, at four o’clock: But no pains are to be spared to draw all such as will possibly admit of it.
Divers horses and cattle being brought off by the detachment under Genl McDougall, which lately crossed the Schuylkill; the persons who had or have them in possession are to report them immediately to the Qr Mr General.
Returns of the sick, to go to the General Hospital, are to be made to morrow morning, to the Surgeon General at Col. Biddle’s quarters—A sufficient number of camp kettles are to sent with the sick—Those persons whose cases are very bad, are to be sent immediately to the Quaker’s Meeting house, at the 20 mile stone, on the North Wales road, where the Surgeons of the hospital will receive them—The arms of the sick are to be left under the care of the regimental Quarter Masters, who are to deliver them to the Commissary of Military stores—A few orderly men are to go with the sick to the Quaker Meeting house, proportioned to the number of the sick.
Whenever a regiment marches, the surgeon belonging to it, is to march with it, to take care of the wounded & such as fall sick.
The Commander in Chief approves the following sentence of a General Court Martial, held the 13th instant, whereof Col. Brodhead was president.
Col. Alexander Martin of the 2nd North Carolina Battalion, arrested

for “Cowardice”—was acquitted of the charge—He is therefore discharged from his arrest.
After Orders. The General Court Martial of which General Sullivan is president, will proceed to morrow, to the trial of Genl Maxwell—All witnesses are to attend, at Genl Sullivan’s quarters.
